Citation Nr: 1452193	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for otalgia, claimed as bilateral earaches, to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel
INTRODUCTION

The Veteran served on active duty service with the United States Marine Corps from August 1969 to May 1971 and was a member of the Tennessee Army National Guard from March 1978 to March 1998.  During active duty service, the Veteran served in Vietnam and was awarded the Combat Action Ribbon.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge via Video Conference in April 2010.  A transcript of this proceeding has been associated with the claims file.  The case was remanded by the undersigned Veterans Law Judge in November 2010 for additional evidentiary development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim of otalgia and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand is not required where the Board's remand instructions were substantially complied with (citing Stegall v. West, 11 Vet. App. 268 (1998))); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In June 2012, the Veteran and his representative signed a waiver of AOJ consideration.  See 38 C.F.R. §  20.1304 (2014).  Accompanying the Veteran's signed waiver was an additional statement in support of his claim that stated his earaches began in 1970 in combat.  

In addition to the paper claims file, there is a paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with this claim.  Additional evidence was submitted by the AOJ in compliance with the November 2010 remand portion of the order after the June 2012 supplemental statement of the case.  Such evidence included various adjudicatory documents that are not relevant 

to the claim on appeal as well as specific relevant medical records.  The relevant records included a March 2012 audiology consultation, and a May 2012 examination note.  These records can be considered by the Board as the evidence was accompanied by the Veteran's waiver.  Both electronic files also contain duplicative records previously contained within the file as well as an Informal Hearing Presentation submitted by the Veteran's representative in September 2014.  


FINDING OF FACT

Otalgia is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected PTSD and/or tinnitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for otalgia, claimed as bilateral earaches, to include as secondary to service-connected PTSD and/or tinnitus were not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the October 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for otalgia (claimed as bilateral earaches), as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and various private treatment records are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

Pursuant to instructions by the undersigned in November 2010, VA searched for records of the Veteran's service in the Tennessee Army National Guard from March 1978 to March 1998.  A letter was sent to the Veteran in November 2010 and March 2011 informing him of VA's attempts to obtain the records.  In April 2011, VA was notified by the Military Department of Tennessee that the Veteran withdrew his complete file in October 2008.  

Additionally, in December 2011, a letter was sent to the Veteran informing him that VA requested the records from the Military Department Tennessee, Office of State Adjutant General; that in April 2011 a response was received from the State Adjutant indicating that he had withdrawn all his files in October 2008; and that if he was in possession of the records, or knew the location of the records, to inform VA or provide any records he may have had.  The Veteran did not respond to the letter.  

In January 2012, the AOJ submitted a Memorandum of Formal Finding of Unavailability For Service Treatment Records for the period of March 1978 through March 1998 and included the aforementioned attempts to obtain such records.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or shave have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, while some records pertaining to the Veteran's service in the Tennessee Army National Guard are contained within the claims file, a complete record could not be obtained.  The Board finds that VA has satisfied its duty to assist in this regard. 

In addition to the request to obtain the service treatment records from March 1978 through March 1998, and the AOJ's subsequent attempts to obtain such records, the Board also instructed the AOJ to afford the Veteran a VA examination to determine the relationship between his otalgia and service.  Such an examination was conducted in January 2011 with a subsequent opinion afforded in June 2012.  As previously noted, VA has substantially complied with the mandates of the remand.  Stegall at 271.  

Additionally, in April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  

Here, during the April 2010 hearing, the undersigned stated the issue on appeal.  The Veteran was provided an opportunity to testify to the nature and severity of his otalgia and possibilities on how it began.  The Veteran was also asked if he currently had a diagnosis for his otalgia and if a doctor had connected it to the Veteran's experiences in Vietnam.  Therefore, the issue on appeal was explained in terms of scope of the claim for benefits and any outstanding issues material to substantiating the claim were also fully explained.  Additionally, although the undersigned did not explicitly suggest the submission of any existing pertinent evidence, as noted, after the hearing, the Board remanded the claim for additional development.  See Bryant at 497.  The Board finds that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

When VA undertakes to provide a VA examination, or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA audiological evaluation provided in January 2011, and clarifying opinion provided in June 2012, are adequate.  The Veteran has a history of complaints of otalgia and his allegations of ear pain were considered by the examiner and the physician who provided the clarifying opinion.  Additionally, the examiners reviewed the claims file and service treatment records and provided an adequate rationale.  There is no indication or allegation that the examination and opinion were inadequate and would prevent the Board's adjudication of the claims involving otalgia.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  


II.  The Merits of the Claim

The Veteran contends that he currently suffers from earaches that are a result of a disease or injury incurred in active duty service.  Specifically, the Veteran claims that while he was in Vietnam, he was near an explosion that threw him ten feet away from where he was originally standing and the blast resulted in his current earaches.  The Veteran also contends that his earaches are secondary to either his service-connected post-traumatic stress disorder or tinnitus.  

A.  Relevant Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 Vet. App. (1994), See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr at 311; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any veteran who engaged in combat during active service may submit satisfactory lay or other evidence as sufficient proof of service connection, despite the fact that there is no official record of the in-service stressor.  This presumption, however, does not warrant an automatic grant of service connection, but rather, eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
 §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Board finds otalgia or ear pain, is not considered to be a chronic disease under 38 C.F.R. § 3.309.  

Service connection may also be granted for disability shown to be secondary to a service-connected disorder.  The applicable regulation provided that service connection may be granted for disability shown to be proximately due to or the result of a service-connected disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the Court to allow service connection for a disorder which is caused by a service-connected disorder, or for the degree of additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Analysis 

The Veteran is competent to identify the existence of earaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The medical evidence of record also establishes that the Veteran was diagnosed with otalgia, or earaches, in June 2012 in a clarifying opinion submitted to address the Veteran's claim.  Accordingly, the first element of under Shedden, current disability, has been satisfied.  See Shedden, supra.  

With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of performing duties that required him to be in close proximity to helicopters equipped with .50-caliber machine guns, grenades, and M-60 machine guns.  As noted above, the Veteran is a recipient of the Combat Action Ribbon, and under 38 U.S.C.A. § 1154(b) and the circumstances of this case, we can concede noise exposure.  

One problem with the Veteran's claim is that his service treatment records (STRs) reveal normal clinical findings of his ears in a May 1971 examination upon discharge from active duty service.  Further, the Veteran indicated at the time of discharge that he did not suffer from other illnesses or injuries.  The available post-service treatment records indicate the first legible documented complaint of otalgia in 2003 at an urgent care center.  The Veteran was diagnosed with labyrinthitis, or an irritation and swelling of the inner ear and allergies.  

In this case, the Board finds the multi-year gap between discharge from active duty service in 1971 and initial reported symptoms related to otalgia in 2000 (more than a 25-year gap) to be significant.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other facts, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability).  Moreover, the Board finds significant the inconsistency of the presence of otalgia from 2000 through 2007 prior to the Veteran's claim filed in 2008.  Ear pain, dizziness, and loss of balance were reported in 2000, 2003, and 2007 respectively, however the complaints were never associated with service.  Indeed, post-service treatment records documented otalgia attributed to congestion as well as examinations with normal findings of the ears.  (See private medical record of January 2007).

Upon consideration of the competent and credible evidence of record, the Board finds evidence of in-service incurrence is largely specious.  The Board has weighed the Veteran's statements of in-service noise exposure as well as the incident of an in-service explosion and finds them to be consistent with the nature and circumstances of his combat service.  However, there is no evidence supporting the Veteran's statements that suggests his diagnosed disorders began in service and such statements are inconsistent with the Veteran's service treatment records that document normal findings of the ears.  Therefore, under element two of Shedden, evidence of in-service incurrence or aggravation of a disease or injury, has not been satisfied.  Shedden at 1167.

With respect to the third Shedden element, nexus, the Board finds the record contains one competent opinion regarding the etiology of the Veteran's otalgia.  There is no contrary medical evidence or opinion of record that establishes a medical nexus between the Veteran's current otalgia and service and/or service-connected PTSD or tinnitus.  Further, neither the Veteran nor his representative have presented or identified any such support evidence or opinion.  

In October 2008, a letter from a private treatment physician to the Veteran's primary care physician indicated a handout on eustachian tube dysfunction was provided, however, no diagnosis or etiological opinion pertaining to the Veteran's otalgia was made.

In a January 2011 VA audiological evaluation, the Veteran's multiple years of episodic bilateral throbbing earaches were noted.  The examiner indicated the Veteran's earaches were not associated with drainage or a history of pathologically unmistakable ear infections.  The examiner further indicated that while the Veteran experienced occasional earaches, upon examination, findings were normal.  The examiner opined that the Veteran's earaches may be due to eustachian tube dysfunction.

In February 2012, an otolaryngology chief resident was asked to review the Veteran's file.  The examiner reiterated the findings of the January 2011 audiological evaluation, indicated that he agreed with the findings of the evaluation and concluded that the Veteran's intermittent otalgia could not be definitively linked to service.  

In March 2012, an audiology consultation referenced the previous possible diagnosis of eustachian tube dysfunction from the Veteran's January 2011 evaluation.  No other significant otologic symptoms or changes were noted.  

In May 2012, a surgical resident provided an opinion regarding the Veteran's earaches.  The examiner reviewed the Veteran's service medical records and VA records but noted no other records were reviewed.  The examiner concluded eustachian tube dysfunction was the likely cause of the Veteran's earaches because nasal inflammation blocked the eustachian tube. 

In a June 2012 a VA opinion letter regarding the etiology and nexus opinions of the Veteran's ear pain, the physician reviewed the claims file and upon review, opined that it was less likely than not (less than 50 percent probability), that the Veteran's claim of otalgia arose in service, that it was due to, or aggravated by a service event, injury, or disease, or was due to, or aggravated by one of the Veteran's service-connected conditions of PTSD or tinnitus.  The physician opined that the Veteran did not have a history of a primary cause for ear pain, including otitis media, eustachian tube dysfunction, temporalmandibular joint dysfunction, myofacial pain dysfunction or any related musculoskeletal condition.  Additionally, the physician noted there was no evidence for an alternative secondary, or referred otalgia cause for ear pain related to either the Veteran's service-connected post-traumatic stress disorder or tinnitus.  

In support of the opinion, the physician included several treatise articles.  The physician highlighted a selected portion of a treatise article that stated, "[i]ntermittent pain is much more likely to be associated, for example, with musculoskeletal conditions.  Temporomandibular joint (TMJ) dysfunction and other myofascial pain dysfunction syndromes commonly present in this fashion."  The physician also highlighted selected portions of the article regarding the origins of primary and referred otalgia.  In support of his opinion, he referenced the absence of any musculoskeletal conditions as well as the absence of evidence of a primary or referred otalgia in this case.  

As previously noted, there are a number of opinions contained within the record, but not all are of probative value.  The October 2008 letter from a private physician did not provide a diagnosis pertaining to the Veteran's otalgia and can be afforded relatively no probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the examinations conducted from January 2011 through May 2011, and a corresponding June 2011 follow-up used speculative terminology.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative); see Obert v. Brown, 5 Vet. App. 30, 33 (1993)(a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Lastly, the February 2012 review of the claims file by the otolaryngology chief resident did not use the appropriate standard to evaluate the claims file and did not provide a rationale.  See Barr at 311.  

In contrast, the June 2012 negative medical opinion contained a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The examiner reviewed the record, provided an opinion as to the multiple theories of service connection as requested, analyzed the Veteran's medical history, and discussed the details of the particular medical claim at hand.  Following the review, the examiner provided an opinion that it was less likely as not that the Veteran's current diagnoses were related to service.  As such, the Board finds this opinion to be afforded great probative weight.  Accordingly, the Board finds that the third element of service connection has not been met because a causal connection between the Veteran's current otalgia and service, service-connected PTSD and/or service-connected tinnitus has not been established.  

The Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr at 303; Layno at 470.  The Veteran is also competent to testify about observable symptoms or injury residuals.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is found to be competent to testify to his experience of an in-service explosion as well as his current earaches.  However, while the Veteran is competent to describe his purported in-service experience of an explosion and noise exposure as well as his current manifestations of earaches, the Board accords his statements regarding the etiology of such disorder little probative value, as he is not competent to opine on such a complex medical question as to whether his earaches are causally related to noise exposure or the result of the proximity to an explosion.  Moreover, the Board finds the Veteran is not competent to opine on whether his earaches were secondary to, or caused by his service-connected PTSD and/or tinnitus.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Furthermore, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes the Veteran has alleged that his earaches began while serving in Vietnam.  In addition, he has alleged suffering from earaches since that time.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza at 498.  In the instant case, the Board finds such statements to lack in credibility, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest, and therefore, accords no probative weight to such contentions. 

In this regard, the Veteran identified his earaches began in June 1990 in a February 2008 Application for Compensation and/or Pension.  In April 2008, in an audiology consultation, the Veteran denied other ear-related symptoms including vertigo, otalgia, and aural fullness.  In January 2014, the Veteran reported that he had a multiple-year history of episodic bilateral throbbing in his ears.  And in a June 2012 statement, the Veteran stated his earaches began in combat in 1970.  The Board finds these statements to be inconsistent and therefore, the Veteran's statements regarding a continuity of symptomology and his in-service onset are not credible.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert at 53.  Thus, the Veteran's claim of entitlement to otalgia, claimed as bilateral earaches, to include as secondary to service-connected post-traumatic stress disorder and/or tinnitus is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for otalgia, claimed as bilateral earaches, to include as secondary to service-connected post-traumatic stress disorder and/or tinnitus is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


